Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven P. Lendaris on 3/11/2022.
The application has been amended as follows:
Claim 1 is replaced by
1. (Currently Amended) A method of treating HER2-positive locally advanced or metastatic breast cancer, the method comprising administering to a patient having the HER2-positive locally advanced or metastatic breast cancer a therapeutically effective amount of an anti-
HER2-maytansinoid conjugate, 
wherein the patient received prior treatment of a locally non-advanced and non-metastatic HER2-positive breast cancer with a taxane prior to progression to positive locally advanced or metastatic disease and the last prior dose of the taxane treatment was at least ≥6 months before administration of the anti-HER2-maytansinoid conjugate, and 
wherein after the patient's cancer progressed to HER2-positive locally advanced or metastatic disease but prior to treatment with the anti-HER2-maytansinoid conjugate, the patient has not been treated with any chemotherapy. 

Claims 1 and 3-21 are allowed.
Examiner’s statement of reasons for allowance: 
	All the rejections set forth in the last Office action are withdrawn in view of the claim amendment and applicant’s argument.
	Prior art does not teach or suggest the claimed method of treating HER2-postive locally advance or metastatic breast cancer comprising administering the patient HER2-maytansinoid conjugate, wherein the patients received prior treatment for non-locally advanced and non-metastatic HER-2 positive breast cancer with taxane prior to progression to locally advanced or metastatic disease and the last prior dose of the taxane treatment was at least ≥ 6 months before administering the anti-HER-maytansinoid conjugate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642